Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 20th, 2022.  Claims 1, 2, and 5-7 are pending.  Claims 3 and 4 are canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20th, 2022 has been entered.





 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended recitation to “different chip size” is not clearly understood in the confines of the sought methodology.  It is unclear what is meant by “different chip size” herein and the relationship to “different chip size” and the driving/adjustment to the second light source module to have substantially identical emission properties to the first light source module.
Is this chip size somehow related to the memory encoding the driving parameter set and has a physical sizing difference which is related to an adaptable opening/port in the prospective analytical instrument that allows different physically sized chips to be received therein?  The connection and relation of different chip size with respect to the light source is not understood in the context of the provision to substantially identical emission properties (whereas different spectra and angular emission have relation with emission properties).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim(s) 1, 2, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103a as being unpatentable over Mendoza et al. (USPN 5,994,707), hereafter Mendoza, in view of Buskier et al. (USPN 6,566,670), hereafter Buskier, and Klein et al. (USPN 6,134,011), hereafter Klein.
Mendoza discloses a modular fiber optic fluorometer and method of use thereof (abstract).  With regards to claims 1, 2, 5, Mendoza discloses replacing the first replaceable light source module by a second replaceable light source module (given by the discussion to the modular flexibility provided to the fluorometer 20, which fluorometer 20 constitutes a light source module including at least on LED 25 and at least one light guide 21 for guiding and shaping the excitation beam from the at least one LED, as well as wherein the various light source modules include adjustable/selected sources for providing a particular wavelength/narrow range thereof (see lines 6-53, col. 4, figs. 1-1D), and at least one control unit comprising at least one memory device as in microprocessor 58 (wherein the microprocessor implicitly includes a memory therein and instructions such as is well-known in microprocessors, which are provided with a digital circuit that accepts input data and processes it according to instructions stored on its memory, and wherein Mendoza discloses the source module and frequency module are programmable; lines 1-30, col. 5, for example) and connected with LED driving circuit 52 (which includes source module 25 and frequency module 23), the at least one driving parameter set within the memory configured control one or more of a power of the light (i.e. through the driving of the source module 25), or a frequency of the light source or at least one frequency band (as in by way frequency module 23).  With regard to claim 6, Mendoza at least provides that the driving parameter set is a frequency standard for the light source module and/or for the LED and power/a supply power (given by particular programming to the frequency module and an applied power for driving the led through its driving circuit; further col. 5, for example).  Furthermore to the above, Mendoza discloses the active usage of the microprocessor in the light source module 20 for accessing the microprocessor of the control unit and driving the second replaceable light source according to instructions on the memory of the microprocessor (line 35, col. 3 – line 67, col. 4; lines 1, col. 5 – line 12, col. 6, figs. 1-3C, claims, for example).
Mendoza does not specifically disclose replacing by a second light source module and driving such to have substantially identical emission properties of light of that of first light source module.

This is given in Buskier, wherein Buskier provides that the controller includes software implemented thereon and can also store a number of preset combinations of parameters such as color of light, selected light source, etc. for easy access and selectable driving to the source (lines 35-50, col. 9, for example).
Relatedly, Mendoza is provided as disclosing at least one control unit as claimed herein and as discussed in detail above in the body of the action with respect to the microprocessor 58 as well as its programmable parts (notably utilized with the source module and frequency module being programmable).
Furthermore, Mendoza provides for a light source module 20 that has replaceably-fit components and adjustable light sources (see lines 6-54, col. 4, figs. 1-1D, for example) and it would have been obvious to one of ordinary skill in the art to adjust the source(s) of the second light source module (which has an extended/different range of wavelengths/different spectra) to be substantially identical to the emission properties of the first light source module in situations where the first light source module has broken or its lifespan expired and a likewise light source module is required for carrying out the previous assay procedures wherein likewise driving parameters would be applied so as to return to the prior desired proper emission conditions, and wherein this ability is further afforded given that the second replaceable light source is adjustable to provide within the common emission spectra of the first, thereby providing an adaptability that allows for a streamlined replacement and continuation of the previous assay at-hand.
  It is further seen that both of a wholesale replacement of the light source module 20 or particular components thereof, such as the LED, are equivocally recognized as being an obvious modification by one of ordinary skill in the art so as to replace or update non-working or expired parts and return to the desired, likewise prior operating state in order to successfully carry out subsequent assays.
Additionally, Examiner asserts that the present structural construction of the “light source module” affords the fluorometer 20 (see fig. 1B, 3C, for example) as being constituted as the claimed “light source module” and comprising those elements (i,ii) as discussed above.  The present construction of the light source module does not require any particular direct integration or layered attachment of one element onto another as may be desired by Applicant.
Further, Examiner notes that Mendoza provides explicit integration of the LED with a light guiding rod and, as evidenced by Klein, integration of a light source controller into the laser source is a known obvious modification in the likewise art of optical measurement evaluations (see Klein lines 27-28, col. 5, for example).  It is additionally noted that integration of separable parts is held as an obvious engineering design choice (see also MPEP 2144.04).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendoza in view of Buskier and Klein as applied to claims 1, 2, 5, and 6 above, and further in view of Garner (USPN 6,657,758).
 While Mendoza discloses operations of fluorescence spectroscopy including fluorescence lifetime and phase fluorometery, and including particular pulsing of the light source and timing operation of the signal processing subcircuit in order to accurately assess the fluorescent emissions (abstract; cols. 9&10, figs. 4&5, for example).
Garner discloses a variable spectrum generator system (abstract).  Garner discloses that the invention may be used as a general light source for application of generating controlled light spectra and the spectra may be controlled in time and/or space, as well as in controlling the shape, wavelength, location and timing of the light, and may be applied for fluorescence and general light microscopy (lines 19-27, col. 4).  Garner further discloses providing optimized spectral illumination implemented by way of programming to the computer-controlled source (lines 47-55, col. 9; lines 9-27, col. 12, for example).
It would have been obvious to one of ordinary skill in the art to modify Mendoza/Buskier/Klein to provide a driving parameter set comprising at least one timing program to drive the light source module through time segments such as taught by Garner in order to provide for controllably pulsing the LED at selected timings which afford an optimization to the subsequent absorption and fluorescent emission therefrom to be more accurately investigated and detected, as similarly desired in Mendoza.





Response to Arguments
Applicant's arguments filed July 20th, 2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 2, 5, and 6 rejected under 35 USC 102a1 as being anticipated by Mendoza, Applicant traverses the rejection.
Applicant asserts that, as amended, Mendoza does not disclose the claimed methodology.  Applicant asserts that Mendoza discloses that the light source and wavelength selector are replaceable so that the fluorometer is able to generate different excitation wavelengths and detect different emission wavelengths.

The system of Mendoza remains to provide a method as recited in amended claim 1.
As noted by Applicant, Mendoza provides a modular system which affords the ability to utilize various sources and wavelength selectors so as to be able to generate different excitation wavelengths and detect different emission wavelengths.
However, the disclosure of Mendoza that the system is able to generate different excitation wavelengths and detect different emission wavelengths does not preclude the system of Mendoza to also provide likewise emission wavelengths from the second light source module that replaced the first.
This can be seen, for example, as Mendoza discloses monochromatic light sources that are provided with wavelength selectors and may be adjusted accordingly to provide particular wavelength/narrow ranges of wavelengths (see lines 6-53, col. 4, figs. 1B-D, for example).
Examiner further notes that the rejection is herein presented as an obviousness-type rejection under 35 USC 103a with respect to Mendoza in view of Buskier (for particular discussion to the controlled driving by various parameters) and Klein (speaking to the nature of integration of a light source controller into the laser source as a known obvious modification).
As discussed above, the discussion to the ability to provide different wavelengths does not preclude the method of Medoza or one of ordinary skill in the art from also realizing common operating emissions being possible in Mendoza (see above discussion and the adjustable nature of the various light source modules claimed for providing particular wavelength(s)/ranges thereof; lines 6-53, col. 4, figs. 1-1D).
Further, while Mendoza is provided as disclosing at least one control unit as claimed herein and as discussed in detail above in the body of the action with respect to the microprocessor 58 as well as its programmable parts (notably utilized with the source module and frequency module being programmable), further evidence is applied to show the qualifications of a microprocessor suitably providing for at least one memory device having stored thereon driving parameters for a light source.  
This is given in Buskier, wherein Buskier provides that the controller includes software implemented thereon and can also store a number of preset combinations of parameters such as color of light, selected light source, etc. for easy access and selectable driving to the source (lines 35-50, col. 9, for example).
By this, such a modification for replacing by a second light source module and driving such to have substantially identical emission properties of light of that of the first light source module is seen as an obvious modification to one of ordinary skill in the art.
 Mendoza provides for a light source module 20 that has replaceably-fit components and adjustable light sources (see lines 6-54, col. 4, for example) and it would have been obvious to one of ordinary skill in the art to adjust the source(s) of the second light source module (which has an extended/different range of wavelengths/different spectra) to be substantially identical to the emission properties of the first light source module and by way of driving by the control unit with the stored parameter set such as taught in Buskier in situations where the first light source module has broken or its lifespan expired and a likewise light source module is required for carrying out the previous assay procedures wherein likewise driving parameters would be applied so as to return to the prior desired proper emission conditions, and wherein this ability is further afforded given that the second replaceable light source is adjustable to provide within the common emission spectra of the first, thereby providing an adaptability that allows for a streamlined replacement and continuation of the previous assay at-hand.

By this, there are no such deficiencies and claims 1, 2, 5, and 6 remain rejected for the reasons discussed above under 35 USC 103.  Further, for likewise reasons and those particularly provided for in the body of the action, claim 7 is maintained rejected in further view of Garner. 

Examiner further asserts that it appears Applicant may be intending to claim a sort of programmable, retro-fitting methodology wherein a first light source module is placed within an analytical instrument, and having a first set of operational parameters (e.g. operating in the visible spectrum from 400-700nm) encoded in its memory and conveyed/downloaded to an on-board processor of the instrument.  Subsequently, this first light source module is replaced by a second light source module having a second set of operational parameters which overlap with those of the first light source module but also extend beyond (e.g. operating in infra-red to visible spectrum) and the control unit tunes/adjusts the operational parameters to align with the prior-encoded parameters from the first light source module that were transmitted to the on-board processor of the instrument (i.e. herein tuning the spectrum to be within the visible spectrum and not to include infra-red wavelengths that don’t overlap in the second’s range).
However, the present claims do not necessitate this sort of programmable, retro-fitting methodology.  For instance, the claims do not positively establish prior, active steps to initially placing a first light source module with its programmed operating parameters, setting those operating parameters within the instrument (i.e within the instrument’s own, on-board processor/memory) such that communication/operations of the control unit of the second light source that replaces the first can interact with the initial, first module’s operating parameters set within the system to thus adjust/tune to those prior-established parameters.

Lastly, a new ground of rejection of claims 1, 2, and 5-7 is provided under 35 USC 112 b/2nd paragraph as discussed above in the body of the action with respect to the indefinite nature of the “different chip size” amended recitation in the claims.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798